Rehearing is asked on the ground that we overlooked one of appellant's assignments of error which affects the disposition of $998.33. The assignment was considered unimportant, not overlooked.
It appears that the decedent had pledged diamonds appraised at[14]  $1,395.50 to secure a debt of $948. By order of the court the administrator is permitted to redeem the diamonds pledged by the use of money obtained from the sale of the real estate, upon which Smith  Eickemeyer were entitled to a lien. This amounts to no more than borrowing the money for the purpose of redeeming the diamonds and thereafter replacing the money borrowed. Of course, Smith  Eickemeyer have no lien upon any property except that by them attached. Whether they did, or did not, object to such use of the money upon which they have a lien, is of no concern to Taylor. The court found that the "amount on hand to the credit of the estate is the sum of $3,372.45; that after payment of the administrator's fee, the claim of Columbus Hospital and the fee of the auctioneer, there will remain to the credit of the estate the sum of $1,770.45," which sum should be paid to Smith 
Eickemeyer to apply upon their claim *Page 500 
of $3,500, of which $2,768.78 was declared to be preferred. Of the balance due Smith  Eickemeyer ($1,729.55), $998.33 was declared to be a preferred claim and $731.22 a ratable claim.
When the order was made the diamonds had not been sold; consequently the court ordered that the administrator be authorized and directed to pay Smith  Eickemeyer "from any money which shall come into his hands as administrator the sum of $998.33, if so much be realized, and if less be realized then whatever amount may be realized." In other words, this was designed to make up the full amount of $2,768.78, the amount remaining from the sale of the real estate, which Smith 
Eickemeyer were entitled to receive in preference to any claim not equal or superior to their own. If it be conceded that the means adopted were irregular and could not have been employed over the protest of Smith  Eickemeyer, the order was not prejudicial to the rights of Taylor.
The motion for a rehearing is denied.
ASSOCIATE JUSTICES MATTHEWS, GALEN and FORD concur.
MR. JUSTICE ANGSTMAN, not having taken part in the original decision, takes none in the above.